SOPER, Circuit Judge
(dissenting).
The findings of fact by the District Judge in this case cannot be accorded the weight usually attributed to such findings, because the appellant was authorized by this court to present additional evidence which is now before us. This testimony relates to a shipment of 990 cases and 380 bags of licorice extract from Basra, which originated in the same factory in Turkey, and was similar in all respects to the licorice carried on the Ensley City. This additional shipment was placed on the Nonsuco, a vessel of different ownership, at Basra in the latter part of June, 1942, and was discharged at Staten Island, New York, in September, 1942. The merchandise was stored in the lower hold, the coolest part of the ship. Consequently the evidence as to the condition in which it arrived is important for purposes of comparison since the libellant’s case is based entirely on the contention that if its shipment had been similarly stored in the lower hold of the Ensley City, the damage would not have occurred. I cannot agree with the finding stated in the opinion of the court that the new testimony, instead of weakening, has confirmed the conclusion arrived at on the original evidence.
During the trial the District Judge referred to the Nonsuco shipment, and complained that he was not given the benefit of testimony as to the condition in which the shipment arrived in this country; and in his opinion the judge stated that it was very significant that the appellant introduced no evidence in this respect This testimony has now been taken and it demonstrates clearly that the condition of the goods was such that, although stored in the hold of the Nonsuco, they arrived in this country in substantially the same condition as the goods on the Ensley City which were placed in tween decks. The temperature at Basra, when the licorice was placed on the Nonsuco, like the tempera*28ture at the time of the shipment on the Ensley City, was between 110 and 115 degrees Fahrenheit. In consequence the licorice, which melts at this temperature, was oozing out of the cases and the swelling burst the cases so that the licorice was almost merged into a single massi The master objected to the loading of the goods in this condition, but was finally prevailed upon to take them because of war conditions. When the ship arrived in New York the cases were smashed and merged together, so that it was necessary for the longshoremen to use crowbars to pry the mass apart in pieces of such size that it could be placed in the sling and discharged from the vessel. Because of its condition, according to the testimony of the only witness, the licorice could not be removed case by case, but was pried apart in pieces of the size of 2^4 cases. He said that the congealed mass contained the remains of the cases, the nails and of course dirt; and that the licorice stored in the bags was full of the fibers from the bagging. It appears that the master of the Nonsuco failed to note on the bills of lading the poor condition of the shipment at Basra, and that substantial damages were paid to the shipper on account of the poor condition of the goods upon arrival.
The condition of the licorice on the Ensley City, when it was shipped and when it arrived in Baltimore, was quite similar to that on the Nonsuco described above. A1-. though some attempt was made to repair faulty cases before placing them on the Ensley City at Basra, the licorice, due to the high temperature, was in a molten state, bursting out of the cases, and the result was that when lower temperatures were met during the voyage, the material hardened and coalesced. It expanded, smashing the cases and the bags in which it was stored, so that the goods were fused together in one mass when the goods arrived in Baltimore. At first an attempt was made to remove the licorice by means of picks and shovels, using the ship’s gear, and about half the licorice was removed by this means. But this proved unsatisfactory and the remainder was removed by means of air chipping hammers. Thereafter it was necessary to remove the wood-: en portions of the smashed cases, the nails and the bags from the licorice mass, as was the case of the goods shipped on the Nonsuco.
That the condition of the goods on the Ensley City, upon arrival, was not due to-the higher temperature of the tween decks, or to the manner in which the goods were stored, is shown by the similar condition upon arrival of the goods carried by the Nonsuco on which vessel the licorice was stored in the lower hold and was piled only four or five tiers high with dunnage between the cases. The evidence indicates that these changes in the method of handling the merchandise did not materially change the condition of the goods on arrival. The difference in temperature between the tween decks and the lower hold of the Ensley City was in fact not very great. Too much weight has been given to the statement of a surveyor employed by the libellant as an "expert witness that tire wall between the engine room and the tween decks was so hot that a man could not hold his hand against it. Regard should rather have been given to the fact that the engine room crew had no difficulty in performing their duties in the engine room, which was situated between the tween decks and the boilers, and that the actual thermometric records of other voyages under similar conditions showed that the temperature difference was never more than ten degrees and was usually not in excess of five degrees. Temperature readings could not be taken on the voyage in question as the space below deck was covered in order to meet war conditions. The expert testimony that the goods were piled too high on the Ensley City was completely overcome by the testimony of the manufacturer of the licorice, a witness for libellant, who said that it was customary in the warehouse in Turkey to pile the cases ten feet high, without any dunnage between them.
It is obvious that the conditions on the two vessels were quite similar, and there seems to be no reasonable ground to hold that the poor condition in which the goods on the Ensley City were delivered was due to the fact that they were stored in the tween decks rather than in the lower hold. *29The plain fact is that in both shipments the damage was done when the goods were placed on board in defective cases at a temperature so high that the licorice was melting and the cases were merging together. Subsequently, when lower temperatures were encountered at sea, the licorice solidified in almost a solid mass, and the only effect of placing them in a lower hold of the Ensley City would have been to expedite this hardening process.
The final decision as to liability in this case might well await the taking of testimony as to the additional cost of discharging and reconditioning the goods on the Ensley City, because it is conceded that the ship is liable only for so much of the damage as was caused by placing them in the tween decks instead of in the lower hold. The total damage could then be compared with that which was suffered on the Nonsuco, and the court would have persuasive proof as to whether storage in the tween decks materially added to the loss and if so, how much.